EXHIBIT 99.2 Management’s Discussion and Analysis For The Nine Months Ended September 30, 2011 Management’s Discussion and Analysis November 10, 2011 In this document: (i) unless the content otherwise requires, references to “our”, “us”, “its”, “the Company” or “Extorre” mean Extorre Gold Mines Limited and its subsidiaries; (ii) information is provided as of September 30, 2011, unless otherwise stated; (iii) all references to monetary amounts are to Canadian dollars, unless otherwise stated; and (iv) “$” refers to Canadian Dollars and “US$” refers to US dollars. Forward Looking Statements This MD&A contains “forward-looking information” and “forward-looking statements” (together, the “forward-looking statements”) within the meaning of applicable securities laws and the United States Private Securities Litigation Reform Act of 1995, as amended. All statements other than statements of historical fact are forward looking statements. These forward-looking statements, principally under the heading “Outlook”, but also elsewhere in this document include estimates, forecasts and statements as to the Company’s belief with respect to, among other things, the timing of its drilling, exploration programs and exploration results and completion of various studies including the updated Cerro Moro Preliminary Economic Assessment, the Company’s ability to mitigate against foreign exchange risk, changes required to the Company’s accounting policies on adoption of IFRS, the ability of the Company to access capital to fund its activities, the ability of the Company to respond to market fluctuations and government regulations and the ability of the Company to demonstrate that a commercially viable mineral deposit exists on the Company’s Cerro Moro project. These forward-looking statements appear in a number of different places in this document and can be identified by words and phrases such as, but not limited to, “estimates”, “plans”, “is expected”, or variations of such words or phrases, or statements that certain activities, events or results “may”, “would” or “could” occur.While the Company has based these forward-looking statements on its expectations about future events as at the date that this document was prepared, the statements are not a guarantee of the Company’s future performance and are subject to risks, uncertainties, assumptions and other factors which could cause actual results to differ materially from future results expressed or implied by such forward-looking statements. The Company’s forward-looking statements are based on the beliefs, expectations and opinions of management on the date the statements are made, and the Company does not assume any obligation to update forward-looking statements if circumstances or management’s beliefs, expectations or opinions should change except as required by law. Such factors and assumptions include, amongst others, the effects of general economic conditions, changing foreign exchange rates and actions by government authorities, uncertainties associated with legal proceedings and negotiations, misjudgements in the course of preparing forward-looking statements, fluctuations in gold, silver and other commodity prices and currency exchange rates; uncertainties relating to interpretation of drill results and the geology, continuity and grade of mineral deposits; uncertainty of estimates of capital and operating costs, recovery rates, production estimates and estimated economic return; the need for cooperation of government agencies and affected groups in the exploration and development of properties and the issuance of required permits; the need to obtain additional financing to develop properties and uncertainty as to the availability and terms of future financing; the possibility of delay in exploration or development programs or in construction projects and uncertainty of meeting anticipated program milestones; uncertainty as to timely availability of permits and other governmental approvals and other risks and uncertainties disclosed under “Risks” below and other risks and uncertainties disclosed in Extorre’s Annual Information Form for the year ended December 31, 2010, filed with the Canadian securities regulatory authorities and other information released by Extorre and filed with the appropriate regulatory agencies. Although the Company has attempted to identify important risk factors that could cause actual actions, events or results to differ materially from those described in forward-looking statements, there may be other risk factors that cause actions, events or results not to be as anticipated, estimated or intended. There can be no assurance that forward-looking statements will prove to be accurate, as actual results and future events could differ materially from those anticipated in such statements. For the reasons set forth above, readers should not place undue reliance on forward-looking statements. 2 All statements are made as of the date of this MD&A and the Company is under no obligation to update or alter any forward-looking statements except as required under applicable securities laws. Cautionary note to U.S. Investors concerning reserve and resource estimates This MD&A and other information released by Extorre have been prepared in accordance with the requirements of the securities laws in effect in Canada, which differ from the requirements of United States securities laws. The terms “mineral reserve”, “proven mineral reserve” and “probable mineral reserve” are Canadian mining terms as defined in accordance with Canadian National Instrument 43-101 – Standards of Disclosure for Mineral Projects (“NI 43-101”) and the Canadian Institute of Mining, Metallurgy and Petroleum (the “CIM”) - CIM Definition Standards on Mineral Resources and Mineral Reserves, adopted by the CIM Council, as amended (“CIM Standards”). These definitions differ from the definitions in SEC Industry Guide 7 under the United States Securities Act of 1993, as amended (the “Securities Act”).Under SEC Industry Guide 7 standards, a “final” or “bankable” feasibility study is required to report reserves, the three-year historical average price is used in any reserve or cash flow analysis to designate reserves and the primary environmental analysis or report must be filed with the appropriate governmental authority. In addition, the terms “mineral resource”, “measured mineral resource”, “indicated mineral resource” and “inferred mineral resource” are defined in and required to be disclosed by NI 43-101 and the CIM Standards; however, these terms are not defined terms under SEC Industry Guide 7 and are normally not permitted to be used in reports and registration statements filed with the SEC.Investors are cautioned not to assume that any part or all of mineral deposits in these categories will ever be converted into reserves.“Inferred mineral resources” have a great amount of uncertainty as to their existence, and great uncertainty as to their economic and legal feasibility. It cannot be assumed that all or any part of an inferred mineral resource will ever be upgraded to a higher category. Under Canadian rules, estimates of inferred mineral resources may not form the basis of feasibility or pre-feasibility studies, except in rare cases. Investors are cautioned not to assume that all or any part of an inferred mineral resource exists or is economically or legally mineable.Disclosure of “contained ounces” in a resource is permitted disclosure under Canadian regulations; however, the SEC normally only permits issuers to report mineralization that does not constitute “reserves” by SEC Industry Guide 7 standards as in place tonnage and grade without reference to unit measures. Accordingly, information contained in this MD&A contains descriptions of our mineral deposits that may not be comparable to similar information made public by U.S. companies subject to the reporting and disclosure requirements under the United States federal securities laws and the rules and regulations thereunder. 3 Report on Operations The Company received the final assay batch of the infill drilling program conducted to December 31, 2010 at the Cerro Moro project during the first quarter of 2011.The results of the infill drilling completed at the Gabriela and Loma Escondida vein zones in Q4 2010, were also received and incorporated into updated resource models for these sectors.The purpose of this infill drilling was primarily to upgrade existing Inferred category resources to the Indicated category. A significant new high grade discovery at Cerro Moro called Zoe was announced by the Company in April. During the remainder of the second quarter, drill activities at Cerro Moro were focused on delineating the resource potential of the new Zoe zone together with limited scout drilling on new priority targets.In parallel, significant advances were made on the updated mining study for Cerro Moro, the results of which were released on August 4, 2011, as a “Preliminary Economic Assessment” (“PEA”) as it included some Inferred Category Mineral Resources (and also to allow a further updateto include mineral resources from Zoe) although the study was completed to a Pre-Feasibility level. An initial drill program was also completed at the Puntudo property in western Santa Cruz province. During the third quarter, the Company had six drill rigs dedicated to the discovery of new high grade gold-silver resources at the Cerro Moro project and infill drilling at Zoe. Drilling at Cerro Moro remains focused on extensions to the high-grade Zoe discovery, which has the potential to significantly expand the known gold-silver resources at the project. An updated NI 43-101 compliant mineral resource statement for the Cerro Moro project, which includes maiden resource contributions from the Zoe, Martina, Carla, and Esperanza Northwest-Nini sectors, was released on November 3, 2011. In addition, exploration and drill target generation activities continue to be undertaken in a systematic fashion throughout the remainder of our Santa Cruz tenements. ARGENTINA Cerro Moro and CVSA Properties – Patagonia Acquisition terms In January 2004, Estelar announced that it had secured an option from Cerro Vanguardia Sociedad Anomina (“CVSA”) to acquire all of CVSA’s exploration projects (the “CVSA Properties”) which were divided into four project areas (“Projects”), except those surrounding the Cerro Vanguardia gold mine, in Patagonia, Argentina.CVSA is owned 92.5% by AngloGold Ashanti Ltd. and 7.5% by Fomicruz. The four Projects comprised Cerro Moro, other Santa Cruz properties, Chubut properties, and the Rio Negro properties. Under the option agreement, CVSA was paid US$100 thousand for the right to earn a 100% interest in the CVSA Properties. In order to earn its interest in the CVSA Properties, Estelar was required to spend US$3.0 million within five years, including completing 8,000 metres (“m”) of drilling. CVSA had a back in right to a 60% interest in a Project following the completion of 10,000m of drilling on that Project, by paying the Company 2.5 times its expenditures on that Project and by paying for all the project costs to the completion of a bankable feasibility study. CVSA can increase its interest in a Project to 70%, by financing Estelar’s share of mine development costs, at industry standard terms. Should CVSA elect not to back into a Project, its interest will revert to a 2% net smelter royalty (“NSR”) in that Project. A number of the properties considered to be low priority targets were returned to CVSA in 2005 and in 2006. At the end of 2006, Estelar had met the obligation to incur total aggregate expenditures of US$3.0 million and had completed 12,000m of drilling, and in early 2007 notified CVSA that it was exercising the option to acquire the CVSA Properties subject to their back-in right. On August 2, 2007, Estelar notified CVSA that it had completed 10,000m of drilling at Cerro Moro and provided them with a report containing exploration results in early September. In October 2007, CVSA advised Estelar that it had elected not to exercise the back-in right and its interest reverted to a 2% NSR on the Cerro Moro project. Cerro Moro, now 100% owned by Estelar subject to a 2% NSR, (and Fomicruz’s right to a 5% interest – see below) was the most advanced at the time of acquisition.The remaining CVSA Properties are grouped into two main project areas, other Santa Cruz properties (including Puntudo, Verde, Falcon [Calandria] and Azul) and Chubut properties. In addition, Estelar has also acquired a portfolio of Santa Cruz exploration concessions in its own right. Prospecting and geochemical surveys have been conducted on many of the Santa Cruz and Chubut properties. Given both the favourable geology and mining regime in Santa Cruz, the Company is focusing its attention on the Cerro Moro Project and neighbouring properties. 4 On March 3, 2009, Estelar announced that it had entered into a definitive agreement with Fomento Minera de Santa Cruz Sociedad del Estado (the “Fomicruz Agreement”). The Fomicruz Agreement sets out the key terms for Fomicruz’s participation in the future development of the Company’s Cerro Moro project in Santa Cruz, and provides access to Fomicruz’s significant landholding adjacent to Cerro Moro. The details of the Fomicruz Agreement are as follows: (i) Fomicruz will acquire a 5% interest in the Company’s Cerro Moro project once all the necessary permits and authorizations required to put Cerro Moro into production have been received; (ii) The Company will have the right to earn up to an 80% interest in Fomicruz’s exploration properties adjoining the Cerro Moro project by incurring US$10 million in exploration expenditures. (iii) The Company will finance all exploration and development costs of the Cerro Moro project, and on the Fomicruz properties, and Fomicruz will repay an agreed amount of those costs from 50% of its share of net revenue from future operations; and (iv) The Company will manage the exploration and potential future development on the properties. As of November 10, 2011, neither the Company nor Fomicruz had satisfied the requirements to earn an interest in the other’s property. On April 19, 2011 the Company announced high grade to bonanza grade gold-silver resultson a new discovery at Cerro Moro called Zoe. The Zoe discovery is situated on the Escondida structure, 2.5 kilometres (km) east of the last known significant ore shoot at Martina. The target is interpreted to be an east-west dilation zone, some 2 km in strike length. The discovery is essentially “blind” from surface, with the shallowest high grade mineralization appearing at a vertical depth of 80 metres. On May 17, 2011 the Company announced that it had received approval from the Santa Cruz authorities for the Environmental Impact Assessment (“EIA”) relating to the Cerro Moro mine development. On June 1, 2011 the Company announced the discovery of significant silver-gold mineralization at its 100% owned Puntudo project. The project is located south of the Joaquin silver project owned by Coeur d’Alene Mines and Mirasol Resources, and 200 kilometres west of Cerro Moro. On August 4, 2011 the Company announced the results of a second Preliminary Economic Assessment (“PEA-2”) for the proposed Cerro Moro mine development. Highlights of PEA 2 include the following estimates: ● Total precious metal production of 494,700 ounces of gold and 26,600,000 ounces of silver over 8.25 years, based on mining and milling 1000t ore/day ● For the first 3 years, gold production averages 111,200 ounces/year plus silver production of 4.7 million ounces/year, for an average gold equivalent production of 206,300 ounces* per year.Average cash costs are $US 236 per ounce on a gold equivalent* basis. ● Initial capital (Direct costs): US$ 149.8 million + $US 25.7 million refundable VAT. ● Indirect capital costs (EPCM contract, Owners costs): US$ 32.8 million ● Pre-tax undiscounted cash flow: $US 581 million ● Payback Period at a 0% discount rate: 12 months *The gold equivalent value is calculated by dividing the silver grade (ppm) by 50 (approximate ratio of gold/silver US$ value) and adding it to the gold grade (ppm), assuming 100% metallurgical recovery. PEA-2 is based on the following resources: ● An Indicated Resource of 0.66 Mt (million metric tonnes) at 19 g/t gold (grams per metric tonne) and 835 g/t silverfrom the high grade Escondida and Loma Escondida vein zones, plus ● Lower grade Indicated Resources from the Gabriela vein (0.53 Mt at 2 g/t gold and 371 g/t silver) and Inferred Resources of 1.86 Mt at 3.0 g/t gold and 182 g/t silver from the Escondida, Loma Escondida, Gabriela, Esperanza, and Deborah veins. 5 On November 3, 2011 an updated NI 43-101 compliant mineral resource estimate was released for Cerro Moro.The indicated category resource totals 1.35 million ounces gold equivalent* (7.4 g/t gold and 498 g/t silver, for a gold equivalent grade** of 17.4 g/t), plus the inferred category resource totals 1.05 million ounces gold equivalent* (3.5 g/t gold and 172 g/t silver, for a gold equivalent grade** of 6.9 g/t gold). This resource estimate is based on all drilling data available as of October 10, 2011 and includes maiden contributions from four new mineralized zones: Zoe, Martina, Carla, and Nini. Approximately 76% (+1 million gold equivalent ounces*) of the new indicated resource is at a gold equivalent grade**above 30 g/t, a grade considered to be exceptional by industry standards. The silver content of the deposit remains high and accounts for approximately 55% by value of the indicated resource. *Gold equivalent ounces are calculated by dividing the silver ounces by 50, then adding those ounces to the gold-only ounces ** Gold equivalent grade is calculated by dividing the silver assay result by 50, adding it to the gold value and assuming 100% metallurgical recovery. Indicated Mineral Resource for Cerro Moro (at a 1g/t gold equivalent cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida Loma Escondida Gabriela 6 Zoe Carla 16 30 Total Indicated Inferred Mineral Resource for Cerro Moro (at a 1 g/t gold equivalent cut-off) Zone Metric Tonnes Grade Gold (g/t) Grade Silver (g/t) Grade Gold Equivalent* (g/t) Gold (ounces) Silver (ounces) Gold Equivalent* (ounces) Escondida Loma Escondida 22 Zoe Martina 13 Carla Gabriela EsperanzaNini Deborah TotalInferred Mr. David (Ted) Coupland, Director - Geological Consulting and Principal Geostatistician of Cube Consulting Pty Ltd, is a qualified person as defined in NI 43-101 and is responsible for preparing the November 2-101 compliant mineral resource statement. The report is available for viewing on SEDAR at www.sedar.com. 6 Results from Operations Extorre started the year with 87,473,627 common shares outstanding and ended the quarter with 92,449,439 common shares outstanding. During the period the Company received proceeds of $5.2 million and issued 2,575,812 common shares upon the exercise of options and warrants. The Company also issued 2,400,000 common shares at $10.50 per share for gross proceeds of $25.2 million from a bought deal equity financing. Shares issued and proceeds received during the year are summarized below: Options Exercised Warrants Exercised Share Placement Financing Share Placement
